POLYBENZIMIDAZOLE (PBI) MEMBRANES FOR REDOX FLOW BATTERIES
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Species 1b, Claims 1, 2, 4-9 in the reply filed on 6/17/2021 is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/13/2019, 2/17/2020, 6/17/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 2 and 4-9 are objected to because of the following informalities: a contingent clause, such as “wherein”, is needed in the dependent claims (i.e.- “The method of claim 1, wherein the polymerization composition…”).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 4-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the Applicant discloses “the polyphosphoric solution”. Does the Applicant mean “the polymer solution”? If not, then what is “the polyphosphoric solution” and how is it different from the polyphosphoric acid?
Claim 1 recites the limitation "the polyphosphoric solution". There is insufficient antecedent basis for this limitation in the claim.
Claims 2 and 4-9 are rejected due to their dependency on claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, and 4-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benicewicz et al. (US 2013/0183603 A1)
Regarding claim 1, Benicewicz et al. teach a method for forming a redox flow battery membrane (Abstract and paragraph 0106) comprising:
forming a polymerization composition, the polymerization composition comprising a polyphosphoric acid, an aromatic or heteroaromatic tetraamino compound and an aromatic or heteroaromatic carboxylic acid compound, wherein the aromatic or heteroaromatic carboxylic acid compound comprises an aromatic or heteroaromatic polycarboxylic acid or ester, anhydride, or acid chloride thereof and/or comprises an aromatic or heteroaromatic diaminocarboxylic acid (Paragraphs 0015-0019 discloses mixing one or more aromatic tetraamino compounds with one or more aromatic and/or heteroaromatic diaminocarboxylic acids in polyphosphoric acid.);
polymerizing the aromatic or heteroaromatic tetraamino compound with the aromatic or heteroaromatic carboxylic acid compound to form a polymer solution comprising a polybenzimidazole dissolved in the polyphosphoric acid (Paragraph 0002 discloses a polyazole is also a polybenzimidazole. Paragraphs 0020 and 0038 disclose polymerizing the polymerization composition as disclosed in paragraphs 0015-0019.);
shaping the polymer solution to form a membrane precursor comprising the polymer solution (Paragraphs 21, 39, and 40 disclose membrane formation.);
hydrolyzing at least a portion of the polyphosphoric solution to form phosphoric acid and water, upon which the membrane precursor forms a gel membrane comprising the (Paragraph 0073 discloses heating the membrane in the presence of water to hydrolyze the phosphoric acid to cause a sol-gel transfer.) , the gel membrane being a self-supporting membrane capable of incorporating a liquid content of about 60 wt.% or more without loss of structure (Paragraphs 0080 and 0081 disclose the membrane having a relative moisture content of 40-80% and being self-supporting.); and imbibing the gel membrane with a redox flow battery supporting electrolyte (Paragraph 0103).
Regarding claim 2, Benicewicz et al. teach the method of claim 1, the polymerization composition comprising the aromatic or heteroaromatic tetraamino compound and the aromatic or heteroaromatic carboxylic acid compound in a concentration of about 10 wt.% or less of the polymerization composition (Claim 1 discloses 5-25 wt.%.).
Regarding claim 4, Benicewicz et al. teach the method of claim 1, the aromatic or heteroaromatic tetraamino compound comprising 3,3',4,4’-tetraminobipheny1 (Paragraph 0025).
Regarding claim 5, Benicewicz et al. teach the method of claim 1, the aromatic or heteroaromatic carboxylic acid compound comprising a dicarboxylic acid (Paragraph 0026).
Regarding claim 6, Benicewicz et al. teach the method of claim 6, the dicarboxylic acid comprising isophthalic acid; terephthalic acid; 3-sulfophthalic acid; 5-suifoisophthalic acid; 2-suifoterephthaiic acid; tetrasulfophthalic acid; tetrasulfoisophthalic acid; tetrasulfoterephthalic acid; 5-hydroxyisophthalic acid; 4-hydroxyisopbthalic acid; 2-hydroxyterephthalic acid; 2,5-dihydroxyterephthalic acid; 2,8~dihydroxyisophthalic acid; 4.6-dihydroxyisophthalic acid; 2,3-dihydroxypbthalic acid; 2,4-dihydroxyphthaiic acid; 3.4-dshydroxyphthaiic acid; 1,8-dihydroxy naphtha lene-3,6-dicarboxyiliic acid; diphenylsulfone-4,4’-dicarboxySic acid; or any combination thereof (Paragraph 0027)
Regarding claim 7, Benicewicz et al. teach the method of claim 1, the membrane precursor having a thickness of from 20 µm to about 4,000 µm (Paragraph 0075).
Regarding claim 8, Benicewicz et al. teach method of claim 1, the hydrolysis being carried out at a temperature of from about 0° C to about 150° C and at a relative humidity of from about 20% to 100% (Paragraph 0077 discloses the hydrolysis can occur at 35-100% RH and at room temperature, such as 20° C.).
Regarding claim 9, Benicewicz et al. teach method of claim 1, further comprising crosslinking the gel membrane (Paragraph 0089).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-6, and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-8 of copending Application No. 16/570,253 in view of Benicewicz et al. (US 2013/0183603). 
The methods as claimed in both applications are nearly identical except for copending Application No. 16/570,253 containing the step of densifying the gel membrane. The step can be made obvious as it is also done in Benicewicz (Paragraph 0041 discloses having the membrane at various viscosities.)
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729